DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

2.	 Applicant's election with traverse of Group I, Species II (Fig. 4A-4B), sub-species (Fig. 7A-7B, sub-sub-species Fig. 9A, claims 1-6 in the reply filed on 10/18/2021 is acknowledged. The traversal related to Fig. 9A and 9B are found persuasive and considered for examination.


Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/18/2021.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



3.	Claim 1 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 in line 20 recites “ the processing unit moving the chuck table by the moving…” is indefinite as all elements in claim 1 are part of the processing apparatus, it is a control unit 50 which controls the moving the chuck table by the moving.. etc. with all other functions of the apparatus. Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-6 are rejected under 35 U.S.C. 103 as being obvious over Keiji et al (JP 2008012566 A1, English translation is attached) in view of Kodama et al (US 2020/0269444 A1, pct date sept. 21, 2017).

Regarding claim 1: Keiji teaches in Fig. 1-3 about a processing apparatus comprising:
a chuck table 37 configured to hold a workpiece W by a holding surface;
a processing unit 38 configured to process the workpiece held by the chuck table;
a moving mechanism 4 configured to move the chuck table and the processing unit relative to each other along a direction parallel with the holding surface of the chuck table;
an angle control mechanism (713c, 714c in Fig. 3) disposed on the moving mechanism and on a lower side of the chuck table, the angle control mechanism controlling an angle of the chuck table; and
an imaging unit configured to image the workpiece held by the chuck table,
the chuck table including a holding member 36 formed by a transparent body and holding the workpiece and a supporting member supporting a part of the holding member and connected to the angle control mechanism,
the processing apparatus moving the chuck table by the moving mechanism and imaging the workpiece through the holding member by the imaging unit in a state in which the imaging unit 

Keiji does not explicitly show an imaging unit configured to image the workpiece held by the chuck table, imaging the workpiece through the holding member by the imaging unit in a state in which the imaging unit is positioned in a region that is on a lower side of the holding member and is not superimposed on the supporting member.

Kodama teaches in Fig. 1, [0023] about an imaging unit 61 configured to image the workpiece held by the chuck table 50, imaging the workpiece through the holding member by the imaging unit 61 in a state in which the imaging unit is positioned in a region that is on a lower side of the holding member 90 and is not superimposed on the supporting member.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Kodama’s teachings to Keiji’s apparatus to have an imaging unit to be able to capture an image from below of a component held by a holding member such as chuck 50 (Kodama, [0023])

Regarding claim 2: Keiji teaches in Fig. 1-3  the angle control mechanism is a rotating mechanism that rotates the chuck table.

Regarding claim 3: Keiji teaches in Fig. 1-3 wherein

the outer circumference holding member is supported by the supporting member.

Regarding claim 4: Keiji teaches , further comprising:
an upper side imaging unit 11 configured to image the workpiece held by the chuck table, from an upper side of the holding member.

Regarding claim 5: Keiji in view of Kodama teaches further comprising:
a positioning member to which a target for performing positioning between the imaging unit and the upper side imaging unit 11 in Keiji) is set, wherein
the target is imaged by the imaging unit (61 in Kodama) positioned on the lower side of the holding member and the upper Side imaging unit positioned on the upper side of the holding member.

Regarding claim 6: Kodama teaches in Fig. 1-3, [0026] a moving mechanism configured to move the imaging unit along a direction perpendicular to the holding surface of the chuck table.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897